UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8014


STEPHEN LUCI,

                  Petitioner – Appellant,

             v.

THOMAS L. MCBRIDE, Warden; THE ATTORNEY GENERAL OF THE STATE
OF WEST VIRGINIA; DAVID BALLARD, Warden,

                  Respondents – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.   Robert E. Maxwell,
Senior District Judge. (3:07-cv-00011-REM-JES)


Submitted:    May 18, 2009                    Decided:   June 9, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Luci, Appellant Pro Se.     Dawn Ellen Warfield, Deputy
Attorney General, Robert David Goldberg, Assistant Attorney
General, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephen   Luci   appeals    the    district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.             Because the

district court granted a certificate of appealability, we review

all claims properly preserved by Luci on appeal on their merits.

We have thoroughly examined the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.    Luci   v.   McBride,    No.   3:07-cv-00011-REM-JES

(N.D. W. Va. Aug. 26, 2008).      Although we grant Luci’s motion to

exceed page limits for his informal brief, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2